DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.



 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 27-32, 34-40, and 42-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,037,532. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. 10,037,532
27. A computer-implemented method for detecting potentially fraudulent cardholder transactions, the method implemented by a fraud detection computer system in communication with a memory, the fraud detection computer system in communication with a payment processor computer device in communication with a plurality of POS devices associated with a plurality of merchants, wherein the payment processor computer device is configured to process payment card transactions, the method comprising: 










identifying a first geographic region associated with a first cardholder based on a first home location of the first cardholder;

for each merchant category of a plurality of merchant categories, identifying an expected range of travel relative to the first home location for the first cardholder when making a typical financial transaction in each merchant category based on the first geographic region;
for each expected range of travel for the plurality of merchant categories, determining a tolerance threshold for each expected range of travel;






receiving, from the payment processing computer device, transaction data associated with a first financial transaction initiated by the first cardholder with a first merchant of the plurality of merchants, the transaction data including merchant data and cardholder data, the first merchant being included within a first merchant category of the plurality of merchant categories;





calculating, by the fraud detection computer system, a distance of travel for the first financial transaction between the first home location and a first merchant location of the first merchant of the first financial transaction based on the merchant data; and


determining, by the fraud detection computing system, if the calculated distance of travel plus the corresponding tolerance threshold for the first financial transaction exceeds the expected range of travel for the first merchant category and the first geographic region; and

flagging the first financial transaction as potentially fraudulent upon determining that the calculated distance of travel for the first financial transaction exceeds the expected range of travel plus the corresponding tolerance threshold for the first merchant category and the first geographic region.


receiving, from the payment processing computer device, historical transaction data including a plurality of payment transactions associated with a first cardholder;

identifying a first home location for the first cardholder, the first home location based at least partially on historical transaction data associated with the first cardholder;
identifying a first geographic region associated with the first cardholder based on the first home location; 

identifying an expected range of travel relative to the first home location for the first cardholder when making a typical financial transaction in at least one merchant category based on the first geographic region;


on the received typical range of travel;  and flagging the financial transaction as potentially fraudulent upon determining that the calculated 
distance exceeds the typical range by the defined threshold.


receiving, from the payment processing computer device, transaction data associated with a first financial transaction initiated by the first cardholder with a first merchant of the plurality of merchants, the transaction data including merchant data and cardholder data, the first merchant being included within the at least one merchant category;

retrieving the first home location based on the cardholder data and a merchant location for the first merchant based on the merchant data; 


calculating, by the fraud detection computer system, a distance of travel between the first merchant location and the first home location;





comparing the calculated distance of travel to the expected range of travel for the at least one merchant category and the first geographic region; and


flagging the first financial transaction as potentially fraudulent upon determining that the calculated distance of travel exceeds the expected range of travel.





…


identifying a first home location for the first cardholder, the first home location based at least partially on historical transaction data associated with the first cardholder;
…

2.  The method of claim 1, wherein identifying a first home location further comprises: identifying a plurality of home locations for each cardholder of a plurality of cardholders, the first home location included with the plurality of plurality of home locations.
30. The method of claim 29, wherein identifying an expected range of travel relative to the first home location further comprises determining the expected range of travel for each cardholder included within the plurality of cardholders for making a purchase at a merchant within a physical location.
3.  The method of claim 2, wherein identifying an expected range of travel relative to the first home location further comprises: determining the expected range of travel for each cardholder included within the plurality of cardholders for making a purchase at a merchant within a physical location.
31. The method of Claim 27, wherein identifying an expected range of travel relative to the first home location further comprises: receiving historical transaction data associated with a plurality of historical transactions, wherein the historical transaction data includes historical merchant data and historical cardholder data; determining a historical merchant location based on the historical merchant data and the first home location based on the historical cardholder data for each of the historical transactions; calculating a distance travelled between each historical merchant location and each first home location; and determining a typical range of travel based on the plurality of calculated distances travelled for each historical transaction.
 4.  The method of claim 1, wherein identifying an expected range of travel relative to the first home location further comprises: receiving historical transaction data associated with a plurality of historical transactions, wherein the historical transaction data includes historical merchant data and historical cardholder data;  determining a historical merchant location based 
on the historical merchant data and the first home location based on the historical cardholder data for each of the historical transactions;
calculating a distance traveled between each historical merchant location and each first home location;  and determining a typical range of travel based on the calculated plurality of distances traveled for each historical transaction.
32. The method of claim 31, wherein identifying a geographic region associated with each of the plurality of calculated distances travelled; grouping the calculated plurality of distances travelled based on the identified geographic regions; and determining a typical range of travel for each of the plurality of identified geographic regions based on the grouped calculated plurality of distances travelled.
5.  The method of claim 4, further comprising: identifying a geographic region associated with each of the calculated plurality of distances traveled;  grouping the calculated plurality of distances traveled based on the identified
geographic regions;  and determining a typical range of travel for each of the plurality of identified geographic regions based on the grouped calculated plurality of distances traveled.


34. The method of Claim 27, further comprising: identifying a plurality of typical ranges for each of a plurality of transaction categories; identifying, based on the transaction data, a transaction category associated with the first financial transaction; and flagging the first financial transaction as potentially fraudulent upon determining that the calculated distance exceeds the typical range associated with the transaction category.
7.  The method of claim 1, further comprising: identifying a plurality of typical ranges for each of a plurality of transaction categories;  identifying, 
based on the transaction data, a transaction category associated with the financial transaction;  and flagging the financial transaction as potentially fraudulent upon determining that the calculated distance exceeds the typical range associated with the transaction category.
35. The method of Claim 34, further comprising: receiving a plurality of historical transaction data associated with a plurality of historical transactions, wherein each of the plurality of historical transaction data includes historical merchant data and historical cardholder data; determining a historical merchant location and a cardholder home location for each of the plurality of historical transaction data; determining a historical transaction category associated with each of the plurality of historical transaction data; calculating a distance travelled between each historical merchant location and each cardholder home location; and determining a typical range of travel for each transaction category based on the plurality of calculated distances travelled for each transaction category.
8.  The method of claim 7, further comprising: receiving a plurality of historical transaction data associated with a plurality of historical transactions, wherein each of the plurality of historical transaction data includes historical merchant data and historical cardholder data;  determining a historical merchant location and a cardholder home location for each of the plurality of historical transaction data; determining a historical transaction category associated with each of the plurality of historical transaction data; calculating a distance traveled between each historical merchant location and 
each cardholder home location;  and determining a typical range of travel for each transaction category based on the calculated plurality of distances traveled for each transaction category.
36. The method of Claim 27, further comprising: retrieving a profile associated with the first cardholder; identifying whether the first cardholder has previously exceeded the typical range of travel based on the profile; and authorizing the first financial transaction upon determining that the calculated distance exceeds the typical range of travel and also determining that the first cardholder previously exceeded the typical range of travel.
9.  The method of claim 1, further comprising: retrieving a profile associated with the cardholder;  identifying whether the cardholder has previously exceeded the typical range of travel based on the profile;  and authorizing the financial transaction upon determining that the calculated distance exceeds the typical range and also determining that the cardholder previously exceeded the typical range of travel.

47. The method of Claim 27, wherein determining if the calculated distance of travel for the first financial transaction exceeds the expected range of travel further comprises determining if the calculated distance of travel for the first financial transaction exceeds the expected range of travel for the first merchant category, the first geographic region, and a date of the first financial transaction, said method further comprising flagging the first financial transaction as 

based on the transaction data, a transaction category associated with the financial transaction;  and flagging the financial transaction as potentially fraudulent upon determining that the calculated distance exceeds the typical range associated with the transaction category.
48. (New) The method of Claim 27 further comprising: calculating a deviation of distance of travel where the calculated distance of travel for the first financial transaction exceeds the expected range of travel; determining if the deviation of distance of travel exceeds the tolerance threshold; if the determination is that the deviation of distance of travel exceeds the tolerance threshold, flagging the first financial transaction as potentially fraudulent; and if the determination is that the deviation of distance of travel does not exceed the tolerance threshold, updating the expected range of travel.
6.  The method of claim 1, further comprising: defining a threshold based on the received typical range of travel;  and flagging the financial 
transaction as potentially fraudulent upon determining that the calculated distance exceeds the typical range by the defined threshold.


Referring to the preceding claim chart, instant independent claim 27 recites substantially similar claim limitations as reference claim 6.  Those limitations of instant claim 6 that do not have corresponding limitations in reference claim 6 are either implicit  in the reference claim or would have been obvious to omit, as omission of a step or element and its function is obvious if the function of the element is not desired (see MPEP 2144.0).
Instant dependent claims 28-32, 34-36 and 47 recite limitations corresponding to reference claims 1-9 as demonstrated by the claim chart and are rejected accordingly.
Instant claims 37-40 and 42-46 recite system and product limitations corresponding to instant method claims 27-36 and are rejected accordingly.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 27, 34-35, 37, 42-43, 45, and 47-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Douglas (US 2015/0193768 A1, cited in prior Office Action).

Regarding claims 27, 37, and 45, Douglas discloses a computer-implemented method, system, and product for detecting potentially fraudulent cardholder transactions, the method implemented by a fraud detection computer system in communication with a memory, the fraud detection computer system in communication with a payment processor computer device in communication with a plurality of POS devices associated with a plurality of merchants, wherein the payment processor computer device is configured to process payment card transactions (see abstract, para. 0060), the method comprising: 

identifying a first geographic region associated with a first cardholder based on a first home location of the first cardholder (see para. 0090-0095, wherein system identifies user registered home address); 

for each merchant category of a plurality of merchant categories, identifying an expected range of travel relative to the first home location for the first cardholder when making a typical financial transaction in each merchant category based on the first geographic region (see para. 0090-0095, wherein user may be categorized into a segment including eg. users who buy groceries from a grocery store located within ten miles from the home address, wherein the category of grocery store explicitly disclosed by Douglas is merely exemplary, and one of ordinary skill in the art would appreciate the disclosure to cover distance related to other merchant categories);

for each expected range of travel for the plurality of merchant categories, determining a tolerance threshold for each expected range of travel (see para. 0090-0095, wherein the claimed tolerance threshold may be reasonably interpreted as zero in view of para. 0034 of Applicant’s specification – “In a first example, the threshold is set to zero and any transactions with travel exceeding the typical range of travel are flagged by the fraud detection computer system as potentially fraudulent”);

receiving, from the payment processing computer device, transaction data associated with a first financial transaction initiated by the first cardholder with a first merchant of the plurality of merchants, the transaction data including merchant data and cardholder data, the first merchant being included within a first merchant category of the plurality of merchant categories (see para. 0090-0095, wherein server compares transaction information to a segment which the user belongs, and wherein determination is made if transaction information deviates from the characteristics of the segment, eg. transaction at aa grocery store exceeding ten mile distance from home address); 

calculating, by the fraud detection computer system, a distance of travel for the first financial transaction between the first home location and a first merchant location of the first merchant of the first financial transaction based on the merchant data (see para. 0090-0095, wherein server determines the distance of a transaction from registered home address); 

determining, by the fraud detection computer system, if the calculated distance of travel for the first financial transaction exceeds the expected range of travel plus the corresponding tolerance threshold for the first merchant category and the first geographic region (see para. 0090-0095, wherein server compares transaction information to a segment which the user belongs, and wherein determination is made if transaction information deviates from the characteristics of the segment, eg. transaction at a grocery store exceeding ten mile distance from home address); and 221652-01165 PATENT

flagging the first financial transaction as potentially fraudulent upon determining that the calculated distance of travel for the first financial transaction exceeds the expected range of travel plus the corresponding tolerance threshold for the first merchant category and the first geographic region (see para. 0090-0095, wherein server determines the transaction is potentially fraudulent based upon transaction characteristic deviating from the segment, eg. transaction is at a grocery store more than ten miles from user home address, and sends an alert message to the user about the transaction).


Regarding claims 34 and 42, Douglas discloses the method of claim 27, further comprising: identifying a plurality of typical ranges for each of a plurality of transaction categories; identifying, based on the transaction data, a transaction category associated with the first financial transaction; and flagging the first financial transaction as potentially fraudulent upon determining that the calculated distance exceeds the typical range associated with the transaction category (see para. 0090-0095).

Regarding claim 35 and 43, Douglas discloses the method of Claim 34, further comprising: receiving a plurality of historical transaction data associated with a plurality of historical transactions, wherein each of the plurality of historical transaction data includes historical merchant data and historical cardholder data; determining a historical merchant location and a cardholder home location for each of the plurality of historical transaction data; determining a historical transaction category associated with each of the plurality of historical transaction data; calculating a distance travelled between each historical merchant location and each cardholder home location; and determining a typical range of travel for each transaction category based on the plurality of calculated distances travelled for each transaction category (see para. 0090-0095).

Regarding claim 47, Douglas discloses the method of Claim 27, wherein determining if the calculated distance of travel for the first financial transaction exceeds the expected range of travel further comprises determining if the calculated distance of travel for the first financial transaction exceeds the expected range of travel for the first merchant category, the first geographic region, and a date of the first financial transaction, said method further comprising flagging the first financial transaction as potentially fraudulent upon determining that the calculated distance of travel for the first financial transaction exceeds the expected range of travel for the first merchant category, the first 

Regarding claim 48, Douglas discloses the method of Claim 27 further comprising: calculating a deviation of distance of travel where the calculated distance of travel for the first financial transaction exceeds the expected range of travel; determining if the deviation of distance of travel exceeds the tolerance threshold; if the determination is that the deviation of distance of travel exceeds the tolerance threshold, flagging the first financial transaction as potentially fraudulent and if the determination is that the deviation of distance of travel does not exceed the tolerance threshold, updating the expected range of travel (see para. 0090-0095).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-32, 38-40, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 2015/0193768 A1, cited in prior Office Action) in view of Neuhaus (US 2012/0036013 A1, cited in prior Office Action).

Regarding claim 28, while Douglas discloses receiving, from the payment processing computer device, historical transaction data including a plurality of payment transactions associated with the first 
Neuhaus teaches determining a first home location of a user based partially on historical transaction data associated with the first cardholder (see para. 0086-0089).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Douglas to include wherein the first home location determination is based at least partially on historical transaction data associated with the first cardholder.
One skilled in the art would have been motivated to make the modification in order to be able to determine the consumer home location without accessing individual location code/zip code data which may be restricted due to privacy concerns or other regulations (see Neuhaus, para. 0089).

Regarding claim 29, 38, and 46, Neuhaus teaches wherein identifying the first home location further comprises identifying a plurality of home locations for each cardholder of a plurality of cardholders, the first home location included with the plurality of home locations (0086-0089, wherein there is more than one most frequently occurring zip code, and a tie-breaking mechanism is employed).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Douglas to include identifying the first home location further comprises identifying a plurality of home locations for each cardholder of a plurality of cardholders, the first home location included with the plurality of home locations.
One skilled in the art would have been motivated to make the modification in order to be able to determine the consumer home location without accessing individual location code/zip code data which may be restricted due to privacy concerns or other regulations (see Neuhaus, para. 0089).

Regarding claims 30, 38, and 46, Douglas further discloses wherein identifying an expected range of travel relative to the first home location further comprises determining the expected range of travel for each cardholder included within the plurality of cardholders for making a purchase at a merchant within a physical location (see para. 0090-0095).

Regarding claims 31 and 39, Douglas discloses wherein identifying an expected range of travel relative to the first home location further comprises: receiving historical transaction data associated with a plurality of historical transactions, wherein the historical transaction data includes historical merchant data and historical cardholder data; determining a historical merchant location based on the historical merchant data and calculating a distance travelled between each historical merchant location and each first home location; and determining a typical range of travel based on the plurality of calculated distances travelled for each historical transaction (see Douglas, para. 0090-0095).
Douglas does not explicitly disclose wherein the first home location is based on the historical cardholder data for each of the historical transactions.
Neuhaus teaches wherein the first home location is based on the historical cardholder data for each of the historical transactions (see para. 0086-0089).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Douglas to include wherein the first home location is based on the historical cardholder data for each of the historical transactions.
One skilled in the art would have been motivated to make the modification in order to be able to determine the consumer home location without accessing individual location code/zip code data which may be restricted due to privacy concerns or other regulations (see Neuhaus, para. 0089).

Regarding claims 32 and 40, Douglas discloses identifying a geographic region associated with each of the plurality of calculated distances travelled; grouping the plurality of calculated distances travelled based on the identified geographic regions; and determining a typical range of travel for each of the plurality of identified geographic regions based on the grouped calculated plurality of distances travelled (see para. 0090-0095).


Claims 36 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 2015/0193768 A1) in view of Barton (US 8,032,438 B1, cited in PTO-892 mailed 5/11/2020)

Regarding claims 36 and 44, while Douglas discloses retrieving a profile associated with the first cardholder (see para. 0090-0095, ie. retrieving the user registered home address), Douglas does not explicitly teach identifying whether the first cardholder has previously exceeded the expected range of travel based on the profile; and authorizing the first financial transaction upon determining that the calculated distance exceeds the typical range of travel and also determining that the first cardholder previously exceeded the typical range of travel.
Barton teaches identifying whether a cardholder has previously exceeded a typical range of travel based on the cardholder profile; authorizing a first financial transaction upon determining that a travel distance exceeds the expected range of travel and also determining that the first cardholder previously exceeded the expected range of travel (see col. 7, lines 19-36, wherein the system learns new travel patterns and continuously updates the customer profile data).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Douglas to include identifying whether the first cardholder has previously exceeded the typical range of travel based on the profile; and authorizing the first financial transaction upon determining that the calculated distance exceeds the typical range of travel and also determining that the first cardholder previously exceeded the typical range of travel.
One skilled in the art would have been motivated to make the modification in order to accurately reflect the customer’s current status and more accurately detect fraudulent activities (see Barton, col. 7, lines 19-36).


Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.
Double Patenting Rejections
The double patenting rejections are held in abeyance absent any specific arguments presented by Applicant.  Applicant will consider filing a terminal disclaimer to obviate the rejection when it is the last remaining rejection in the application (see Remaraks, pg. 12).
Rejections under 35 U.S.C. 102
Regarding the rejection of independent claim 27 under 35 U.S.C. 102 (a)(2) as being anticipated by Douglas, Applicant argues that “While Douglas does describe, at a high level, ‘users who buy groceries from a grocery store within ten miles from his/her work address, or users who make purchases within a certain zone in a city, within five miles of a zip code, etc.” See Paragraph [0093]’. However, Douglas does not describe determining an expected distance of travel and a tolerance threshold for comparing actual distances of travel to.  Accordingly, Douglas does not describe or suggest flagging the first financial transaction as potentially fraudulent upon determining that the calculated distance of travel for the first financial transaction as potentially fraudulent upon determining that the calculated distance of travel for the first financial transaction exceeds the expected range of travel plus the corresponding tolerance threshold for the first merchant category and the first geographic region, as is recited in amended claim 1.”  However, the argument is not persuasive.
Douglas discloses segmenting the user by transaction category, eg. “users who buy groceries from a grocery store within ten miles from his/her work address”.  Douglas further discloses comparing current transaction data to the typical transaction characteristics defined by that segment (see para. 0090-0095.  Thus, a determination of whether a current transaction deviates from the characteristics of, eg. grocery store within ten mile distance from home address, involves determining whether the actual 
As per the argument regarding the “tolerance threshold” recited by the currently amended claims, the argument is also not persuasive.  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard.  Here, the broadest reasonable interpretation of the claimed tolerance threshold covers a tolerance of zero in view of para. 0034 of Applicant’s specification – “In a first example, the threshold is set to zero and any transactions with travel exceeding the typical range of travel are flagged by the fraud detection computer system as potentially fraudulent”).  Thus, Douglas discloses the claim limitation since it discloses flagging transactions which have a distance of travel exceeding the typical range of travel by any amount.
Regarding dependent claims 34, 35, 47, Applicant’s arguments hinge upon those presented in relation to base claim 27 and are unpersuasive for the reasons described above.
Regarding independent claims 37 and 45, Applicant’s arguments hinge upon those presented in relation to independent claim 27, reciting substantially similar limitations, and are unpersuasive for the reasons describe above.
Regarding dependent claims 42 and 43, Applicant’s arguments hinge upon those presented in relation to base claim 37 and are unpersuasive for the reasons described above.
Regarding the rejection of claim 48 under 35 U.S.C. 102, Applicant’s arguments hinge upon those presented in relation to base claim 27 and are unpersuasive for the reasons described above.


Rejections under 35 U.S.C. 103
Regarding the rejection of claims 28-32 and 38-40 under 35 U.S.C. 103 as being unpatentable over Douglas in view of Neuhaus, Applicant’s arguments hinge upon those presented in relation to the 
Regarding the rejection of claims 36 and 44 under 35 U.S.C. 103 as being unpatentable over Douglas in view of Barton, Applicant’s arguments hinge upon those presented in relation to the rejection of base claims 27 and 37 under 35 U.S.C. 102(a)(2) as being anticipated by Douglas, and are unpersuasive for the reasons described above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        

February 10, 2021